Motion granted by inserting in the order of reversal the words “ on questions of fact,” on payment by plaintiff of ten dollars costs of opposing, and on condition that if the defendants elect within ten dajs to discontinue their appeal to the Court of Appeals (which they are hereby permitted to do, without costs, in case the plaintiff avails himself of the relief granted by this order) the plaintiff pay to the defendants their costs and disbursements incurred in the prosecution of said appeal to this time, and if said condition be not complied with the motion is denied, with ten dollars costs of opposing.